Case 2:20-cv-00975-TJH-SP Document 21-1 Filed 08/18/20 Page 1 of 3 Page ID #:145



 1   J. Curtis Edmondson (CSB 236105)
     Edmondson IP Law
 2
     2660 SE 39th Loop, Suite D
 3   Hillsboro, OR 97123
 4   503-336-3749/ FAX: (503) 482-7418
     jcedmondson@edmolaw.com
 5
 6   Attorney for Defendant

 7
                         UNITED STATES DISTRICT COURT
 8
                      CENTRAL DISTRICT OF CALIFORNIA
 9   STRIKE 3 HOLDINGS, LLC,       )
10   Plaintiff,                    ) Case No.: 2: 20-cv-00975-TJH-SP
     vs.                           )
11                                 ) DEFENDANT’S OFFER OF
12    JOHN DOE subscriber assigned ) JUDGMENT
      IP address 174.85.39.241     )
13                                 ) (FRCP 68)
14                                 )
     Defendant.                    ) JURY TRIAL DEMAND
15                                 )
16                                 )
                                   )
17                                 )
18                                 )
                                   )
19
20
21
22
23
24
25
26
27
28

                                   OFFER OF JUDGMENT
                                            1
Case 2:20-cv-00975-TJH-SP Document 21-1 Filed 08/18/20 Page 2 of 3 Page ID #:146



 1         Defendant JOHN DOE subscriber assigned IP address 174.85.39.241
 2   (hereinafter “John Doe”) by and through counsel hereby offers judgment under FRCP
 3   68, and if accepted by the Plaintiff within the statutory time period, will be entered
 4   by the Clerk, as follows:
 5         Judgment entered in favor of Plaintiff, and against Defendant, in the
 6   amount of $3,500.00 for all infringements as listed in the Complaint (ECF 1 and
 7   1-1). This amount is inclusive of all costs and attorney fees.
 8
 9                                          Respectfully submitted,
10
11
     Dated April 11, 2020                   /s/ J. Curtis Edmondson
12                                          J. Curtis Edmondson
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       OFFER OF JUDGMENT
                                                2
Case 2:20-cv-00975-TJH-SP Document 21-1 Filed 08/18/20 Page 3 of 3 Page ID #:147



 1
 2
                               CERTIFICATE OF SERVICE
 3
 4
 5        I hereby certify that on this April 11, 2020, a true and accurate copy of the above
     and foregoing Offer of Judgment was served by email and US Mail First Class on:
 6
 7
     Lincoln D. Bandlow, Esq. (CA #170449)
 8   Lincoln@BandlowLaw.com
 9   Law Offices of Lincoln Bandlow, PC
     1801 Century Park East, Suite 2400
10   Los Angeles, CA 90067
11   Phone: (310) 556-9680
     Fax: (310) 861-5550
12   Attorney for Plaintiff
13   Strike 3 Holdings, LLC

14
15   Dated April 11, 2020                   By: /s/ J. Curtis Edmondson
16                                          J. Curtis Edmondson
17
18
19
20
21
22
23
24
25
26
27
28

                                       OFFER OF JUDGMENT
                                                3
